In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-422 CR

____________________


MIGUEL LORENZI, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 97810




MEMORANDUM OPINION
	Without the benefit of a plea bargain, appellant Miguel Lorenzi pled guilty to evading
arrest or detention by using a vehicle.  The trial court assessed punishment at two years of
confinement in a state jail facility, then suspended imposition of sentence, placed Lorenzi on
community supervision for five years, and assessed a $1,000 fine.  On January 30, 2007, the
State filed a motion to revoke Lorenzi's community supervision.  Lorenzi pled "true" to one
violation of the terms of the community supervision order.  The trial court found that Lorenzi
violated the terms of the community supervision order, revoked Lorenzi's community
supervision, and imposed a sentence of one year of confinement in a state jail facility. 
	Lorenzi's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On December 13, 2007, we granted an extension of time for appellant to file
a pro se brief.  We received no response from the appellant.  We reviewed the appellate
record, and we agree with counsel's conclusion that no arguable issues support an appeal. 
Therefore, we find it unnecessary to order appointment of new counsel to re-brief the appeal. 
Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial
court's judgment. (1)
	AFFIRMED.
                                                                                                                                                 
                                                                           __________________________________
                                                                                              CHARLES KREGER
                                                                                                            Justice
Submitted on April 8, 2008
Opinion Delivered April 16, 2008
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.